     Case 2:85-cv-04544-DMG-AGR Document 1070 Filed 01/19/21 Page 1 of 2 Page ID
                                     #:42599



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
      JENNY LISETTE FLORES; et al.,           Case No.: CV 85-4544-DMG (AGRx)
12
13           Plaintiffs,
                                              ORDER ON APPLICATION TO
14                v.                          SEAL [1065]
15
      JEFFREY A. ROSEN, Acting Attorney
16
      General of the United States; et al.,
17
18           Defendants.
19
20
21
22
23
24
25
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 1070 Filed 01/19/21 Page 2 of 2 Page ID
                                     #:42600



 1         THIS CAUSE comes before the Court upon Defendants’ Application for
 2   Leave to File Under Seal Exhibit A to the ICE Juvenile Coordinator Report. [Doc.
 3   # 1065.]
 4         UPON CONSIDERATION of the Application, and for the reasons set forth
 5   therein, the Court hereby ORDERS that Defendants file the following document
 6   under seal within three business days:
 7       Exhibit A to the Juvenile Coordinator Report of Deane Dougherty (portions)
 8
 9
     IT IS SO ORDERED.
10
11
     DATED: January 19, 2021
                                              DOLLY M. GEE
12                                            UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -1-
